Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
2.	Claims 1-3, 8-11 and 21-23 are allowed.
Priority
3.	Application 15/617,810 was filed on June 8th, 2017 which claims priority to Korean Application No. 10-2017-0035521 filed on March 21st, 2017. 
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The closest prior art the examiner has been able to locate are US Patent 9,778,813 to Shenfield et al. (hereinafter Shenfield) and US2018/0012003 to Asulin et al. (hereinafter Asulin).
While Shenfield and Asulin are similar to the instant application in many respects, there are clear patentable distinctions.  Unlike the prior art, the present invention teaches a mobile terminal comprising a memory and a controller that learns a usage pattern of a legitimate user for a specific function by monitoring user patterns that include first input associated with the legitimate user occurring during different operation states, wherein the operation states include a specific state and a state in which an input for executing the specific function is to be received, set the usage pattern of the legitimate user as a pre-learned pattern corresponding to the specific function, determine whether a first user is the legitimate user based on a comparison of an input pattern with the pre-learned pattern, wherein the input pattern includes second input associated with the first user occurring during the  operation states, execute the specific function in a first mode having a first security standard when the first user is determined to be the legitimate user, and execute the specific function in a second mode having a second security standard higher than the first security standard when the first user is determined to not be the legitimate user.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693